UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 Date of Report September 19, 2007 Commission File No. 0-29004 NOVATEL INC. 1120 - 68th Avenue N.E., Calgary, Alberta, CanadaT2E 8S5 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-FýForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):Yes¨Noý Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):Yes¨Noý Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes¨Noý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b):82-N/A. EXHIBITS The following information is furnished to the SEC. Press release dated September 18, 2007 announcing that NovAtel Inc. Acquires Antenna Developer Antcom Corporation is attached as Exhibit 1. The following exhibit is filed as part of this report on Form 6-K: No.Document (1)Press release dated September 18, 2007 announcing that NovAtel Inc. Acquires Antenna Developer Antcom Corporation. . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NOVATEL INC. Date: September 19, 2007 By: /s/WERNER GARTNER Name:Werner Gartner Title:Executive Vice President andChief Financial Officer
